Title: From George Washington to William Stephens Smith, 1 May 1788
From: Washington, George
To: Smith, William Stephens



Dear Sir,
Mount Vernon May 1st 1788

I consider myself the more indebted to your obliging care in transmitting the letter of the Marquis de la Fayette, as by that means you have given me the double advantage of hearing from two of my distant, military friends at once.
It is so long since I have had the satisfaction of holding any immediate intercourse with you, that I may be allowed to touch on a subject rather obsotute indeed, but not (I presume) the less pleasant on that account: I mean your entrance upon the road of connubial life. Permit me, then, to wish that it may be strewed with flowers, and that every possible happiness may attend you and the partner of your Journey, who, (if I am not egregiously misinformed by those who are well acquainted with her) is worthy of that distinguished lot of felicity. Mrs Washington wishes that her compliments may be presented with mine to yourself and Lady. You may ever count upon my sincere regard, and believe me to be, Dear Sir yours &c.

Go. Washington

